DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antony et al. (U.S. Patent Application Publication No. US 2015/0237132 A1), hereinafter Antony in view of Chen et al. (Zhi Chen, Xiaolin Chang, Zhen Han, Lin Li, Survivability Modeling and Analysis of Cloud Service in Distributed Data Centers, The Computer Journal, Advance Access Publication on 4 December 2017, https://doi.org/10.1093/comjnl/bxx116), hereinafter Chen.

 
With regard to Claim 1, Antony teaches a method for providing reserved failover capacity across a plurality of data centers, the method comprising:
determining whether a management process is executing at a first data center corresponding to a first physical location (Antony: [0032] and FIG. 2, step 218 checks hosts for network disconnection by periodically checking for heartbeat message);
in accordance with a determination that the management process is not executing at the first data center corresponding to the first physical location (FIG. 2, Yes to Decision 220, Isolation declared):

Although Antony teaches initiating another host in the cluster ([0034] and FIG. 2, 222 Select another host(s) as destination host for migrating VMs on isolated host. “In the embodiment shown in FIG. 3, virtualization management module 144 selects host 304 as a destination host for VM1 and host 306 as a destination host for VM2”), Anotony does not explicitly teach, however Chen teaches initiating a host at a second data center corresponding to a second physical location (FIG. 1 and section, The system architecture, p. 1298-1299 teach two data centers in “two different places which are generally far away from each other” with the first DC1 containing 2 hosts, Host 1 and Host 2, each showing a VMM. Host 1 VMM runs an active VM, VM1 with a desired application; Host 1 has a standby VM, VM2 running the same application for VM-failover mechanism. Host 2 is a backup host with a VM vacancy for migration from host 1. It further teaches DC2 that is geographically far away from DC1 for disaster tolerance with Host 3 and VM4, also a VM vacancy. Page 1300 teaches for instance where DC1 suffers a disaster, VM is transferred to Host 3 in Data Center 2. Chen further teaches this may be used when VMM crashes or the main host fails.); and
executing the management process on the initiated host at the second data center corresponding to the second physical location (FIG. 1 shows VM4 running on VMM on Host 3 in Data Center 2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony to incorporate the teachings of Chen and provide VMM failover techniques from host in one data center to another data center in a different location. Doing so would be combining prior art elements according to known methods to allow high availability and avoid a large downtime of cloud service that can cause productivity loss and even business loss for an applications running in virtualized systems, (Chen, Introduction, p. 1296).

With regard to Claim 2, Antony in view of Chen teaches the method of claim 1, wherein determining whether the management process is not executing at the first data center corresponding to the first physical location includes determining if the management process is not executing due to a first failure condition (Antony [0032] discloses a “loss of network connectivity”, Chen, p. 1300 teaches failure of the first data center, “DC1 sufferd [sic] disasters”) or a second failure condition (Antony [0019] discloses a Virtualization management module monitoring hosts to see if a “host has failed”, Chen, p. 1300 teaches failure of a previous host, “main host fails”.).


With regard to Claim 3, Antony in view of Chen teaches the method of claim 2, further comprising:  in accordance with a determination that the management process at the first data center corresponding to the first physical location is not executing due to the second failure condition: forgoing initiating the host at the second data center corresponding to the second location (Chen: Page 1300 teaches, “When the VMM in Host1 fails due to VMM rejuvenation or aging-related bugs or non-aging Mandelbugs, the VM live migration mechanism will be triggered as soon as the application service goes down. The VM images will be transferred to Host2 and loaded as VM3. The VM live-migration mechanism can also be used when main Host1 itself faild [sic] due to software bugs or hardware problems.” As is explained earlier Host 2 is located in the same data center, DC1, as host 1 and not in DC2 in a different location that contains host 3, hence providing VMM failover to a host in the same data center as the failing host.).

With regard to Claim 4, Antony in view of Chen teaches the method of claim 2, wherein the first failure condition is a lack of failover capacity, a failure of the first data center corresponding to the first physical location (Chen, p. 1300 teaches failure of the first data center, “DC1 sufferd [sic] disasters”), or a loss of network connection (Antony [0032] discloses a “loss of network connectivity”;).

With regard to Claim 5, Antony in view of Chen teaches the method of claim 2, wherein the second failure condition is a failure of a previous host (Antony [0019] discloses a Virtualization management module monitoring hosts to see if a “host has failed”; Chen, p. 1300 or a stall of the management process (Chen, p. 1300 teaches VMM crashes or “the VMM in Host1 fails due to VMM rejuvenation or aging-related bugs or non-aging Mandelbugs”).

With regard to Claim 7, Antony in view of Chen teaches the method of claim 1, wherein initiating the host at the second data center corresponding to the second physical location includes initiating one or more virtual machines (Antony [0037], FIG. 2, step 232 which creates VM on selected host using VM files). 

With regard to Claim 15, the programs stored on the non-transitory computer readable storage media of Claim 15 performs the same steps as the method of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Antony in view of Chen.

With regard to Claim 16, the programs stored on the non-transitory computer readable storage media of Claim 16 performs the same steps as the method of Claim 2, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Antony in view of Chen.

With regard to Claim 18, the system of Claim 18 performs the same steps as the method of Claim 1, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Antony in view of Chen.

With regard to Claim 19, the system of Claim 19 performs the same steps as the method of Claim 2, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Antony in view of Chen.

Claims 6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Chen as applied to claim 2, 16, and 19 respectively, and further in view of Dornemann et al. (U.S. Patent Application Publication No. US 2017/0168903 A1), hereinafter Dornemann.

With regard to Claim 6, Antony in view of Chen teaches the method of claim 2. 
Antony in view of Chen does not explicitly teach, however Dornemann teaches determining if the first failure condition has been resolved (FIG. 9, step 902 and [0350] teaches, “a determination is made that the source client or server has been repaired after failover and or/can be activated again.”);
in accordance with a determination that the first failure condition has been resolved: executing the management process on a host at the first data center corresponding to the first physical location (Dornemann teaches in FIG. 3, [0301] an embodiment “for live synchronization and management of virtual machines across computing and virtualization platforms and for using live synchronization to support disaster recovery at a geographically separated destination(s) apart from the source location.” FIG. 9 shows failback related steps for system 300 of FIG. 3. 
;
ceasing execution of the management process on the initiated host at the second data center corresponding to the second physical location (FIG. 9, step 910 and [0354] teaches destination client VM 111-D is deactivated or powered down. As previously noted by the Examiner, the VM shutting down on the destination is interpreted to include shutting down of the VMM that was running this VM.); and
removing the initiated host at the second data center corresponding to the second physical location ([0355] teaches that “the destination subsystem 303 is once again the failover system and method 500 may end here or start anew”, which implies that the destination host is free to be used again for another failover, hence the hosts resources have been released.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony in view of Chen to incorporate the teachings of Dornemann and provide failback technique from host in destination data center to host in source data center when the failure condition on the source host has been resolved. Doing so would be combining prior art elements according to known methods to allow high availability for production systems by releasing the failover destination free for a later failure by allowing that “the source subsystem 301 is once again operating as the 


With regard to Claim 17, the programs stored on the non-transitory computer readable storage media of Claim 17 performs the same steps as the method of Claim 6, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Antony in view of Chen further in view of Dornemann.

With regard to Claim 20, the system of Claim 20 performs the same steps as the method of Claim 6, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Antony in view of Chen further in view of Dornemann.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Chen as applied to claim 7 and 1 respectively, and further in view of Pike et al. (U.S. Patent Application Publication No. US 2009/0119664 A1), hereinafter Pike .

With regard to Claim 8, Antony in view of Chen teaches the method of claim 7. 
Antony in view of Chen does not explicitly teach, however Pike teaches wherein executing the management process on the initiated host at the second data center corresponding to the second physical location includes executing the management process on the one or more initiated virtual machines (Pike teaches a method for using directory services, with a directory repository populated with resource, administration, roles, policy, and service level agreement (SLA) objects, to manage resources in a virtual execution environment, (Abs). A directory repository is populated with resource objects representing VM resources available to be used in the execution of a VM. Also resident in the directory repository are administration objects that represent, and are used to manage, virtual machine (VM) hosts, VM managers (VMMs), and active VMs, [0008]. [0026] teaches the VMM administrator 322 receives a service request and then determines the VM resources and other requirements of the request checking the directory repository for the available VMs. [0029] teaches required VMs not found, then the directory service is used to query the directory repository of VM objects and determine available VM resource objects 422 (See FIG. 4). It further teaches, “A determination is then made whether there are sufficient available VM objects 402 to execute a new VM `1` 404 through VM `n` 406 on the selected VM host 402 to fulfill the requirements of the service request. If there are, the VMM 418 of the selected VM host 402 initiates a new VM `1` 404 through VM `n` 406 and creates a corresponding new VM administration object 440, 450 for its administration in the directory repository of VM objects 150.” The new VMM administration created is interpreted as the management process executed on the initiated virtual machines. [0030] discloses that the “newly initiated VM `1` 404 through VM `n` 406 is then administered by the VMM 418 using its corresponding VM administration object 440, 450.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony in view of Chen to incorporate 

With regard to Claim 11, Antony in view of Chen teaches the method of claim 1. 
Antony in view of Chen teaches initiating the host at the second data center corresponding to the second physical location but it does not explicitly teach, however Pike teaches initiating the host includes allocating at least one of processing resources or storage resources (Pike [0026] teaches VMM administrator determining VM resources required and discloses, “VM resource objects 422 include, but are not limited to, processor object 424, memory object 426, storage object 428, and I/O object 430.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony in view of Chen to incorporate the teachings of Pike and initiate a host in a second data center by allocating processing resources for the virtual machine management. Doing so would be combining prior art elements according to known methods to allow high availability in virtual execution environment, (Pike, [0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Chen as applied to claim 1 above, and further in view of Srivastava et al. (U.S. Patent Application Publication No. US 2017/0177840 A1), hereinafter Srivastava.

With regard to Claim 13, Antony in view of Chen teaches the method of claim 1.
Antony in view of Chen does not explicitly teach, however Srivastava teaches wherein the management process is configured to execute in a virtual private cloud ([0028]-[0030], FIG. 1 teaches Virtualization Manager 126 in private cloud computing environment 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony to incorporate the teachings of Srivastava and provide a VMM failover process in a virtual private cloud. Doing so would be combining prior art elements according to known methods to allow workload management in a hybrid cloud system which may include a private cloud including one or more customer data centers and a public cloud which can include  a multi-tenant cloud architecture providing IaaS cloud services, (Srivastava, [0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Chen as applied to claim 1 above, and further in view of Ennis, Jr. et al. (U.S. Patent No. US 10148493 B1), hereinafter Ennis.

With regard to Claim 14, Antony in view of Chen teaches the method of claim 1.
Antony in view of Chen does not explicitly teach, however Ennis teaches wherein the first data center corresponding to the first physical location is associated with a first availability zone (FIG. 7 shows AWS elastic cloud services in availability zones 1 and 2. Col. 25, lines 62-67“a region generally is a separate geographic area. Each region can have multiple, isolated compute facilities known as Availability Zones (AZs). For example, Amazon EC2 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antony to incorporate the teachings of Ennis and provide data centers in different availability zones. Doing so would be combining prior art elements according to known methods to enhance high availability in a cloud computing system by using environment that “allows users to deploy applications across multiple availability zones for preventing unexpected outages. As such, if there is an outage with a particular availability zone, the application stays online”, (Ennis, Col. 26, lines 9-14).


Allowable Subject Matter

Claims 9, 10, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The elements of Claims 9, 10, and 12 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or 
For claim 9, 10, and 12: “…reserving resources equivalent to a resource requirement of the management process.”  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oeda et al. (U.S. Patent Application Publication No. US 2009/0055507 A1) teaches geographically dispersed data centers where each data center may include a server group and storage group using server and storage virtualization technology. “Management software is implemented for managing server virtualization and storage virtualization including configuration management, physical to logical mapping, performance management, failure management, and power consumption management”, [0031]. [0032] teaches, “One or more virtual machines may be set up on a host server, and a guest operating system can be installed on each virtual machine”. [0045] FIG. 5 teaches an application on a first server in a first data center being failed over to server at a second data center because of disaster at first data center. [0056] FIG. 14, FIG. 5 teach, “App 1050-1 is to be migrated to server 1000-2 at data center 120, then, during an initialize phase 5011, server virtualization manager 620-2 obtains server resources required to support the migration and sets up guest OS 1040-2 corresponding to the application using virtual machine software.”

Loveland et al. (S. Loveland, E. M. Dow, F. LeFevre, D. Beyer and P. F. Chan, "Leveraging virtualization to optimize high-availability system configurations," in IBM Systems Journal, vol. 47, no. 4, pp. 591-604, 2008, doi: 10.1147/SJ.2008.5386515.) teaches Figure 2, Physical Machine 1 running VMM hypervisor, outage of an entire hypervisor. It further teaches, “resource-shifting on Physical Machine 2…  could draw resources from guests running discretionary work”,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408) 918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                           
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114